Exhibit 10.1

AKESIS PHARMACEUTICALS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is made as of December 15,
2006 by and among Akesis Pharmaceuticals, Inc., a Nevada corporation (the
“Company”), and the individuals and entities (each, an “Investor” and
collectively, the “Investors”) listed on the Schedule of Investors attached
hereto as Schedule A (the “Schedule of Investors”).

In consideration of the mutual covenants and representations set forth below,
the parties hereto agree as follows:

1. Authorization; Purchase and Sale of Common Stock and Warrants; Closing.

(a) Authorization. The Company will authorize the sale and issuance of up to
4,150,000 shares of the Company’s Common Stock (the “Shares”) at a purchase
price per share equal to $0.60, and the issuance of warrants (each, a “Warrant”
and collectively, the “Warrants”) to purchase up to 622,500 shares of the
Company’s Common Stock. Each issued Warrant, if applicable, shall be in
substantially the form attached hereto as Exhibit A, and shall be exercisable
for shares of Common Stock equal to the product obtained by multiplying (x) the
aggregate number of Shares purchased by the Investor as set forth on Schedule A
by (y) 0.15 (the “Warrant Common Stock Coverage”) with an exercise price per
share of $0.60. No fractional shares shall be issued pursuant to the Warrants.
The shares of the Company’s Common Stock issuable upon exercise of the Warrants
are hereinafter referred to as the “Warrant Shares”.

(b) Purchase and Sale of Shares; Issuance of Warrants, If Applicable.

(i) At the applicable Closing (as defined in Section 1(c)), the Company agrees
to issue and sell to each Investor participating in such Closing, and, subject
to all of the terms and conditions hereof, each such Investor agrees to purchase
the number of Shares set forth opposite the respective Investor’s name on the
Schedule of Investors for such Closing. The obligations of the Investors to
purchase Shares at each applicable Closing are several and not joint. All
Investors shall purchase Shares on the terms and conditions set forth herein.

(ii) At the applicable Closing, the Company will, at the election of each
Investor participating in such Closing as set forth on such Investor’s signature
page hereto, either (a) issue to such Investor a Warrant to purchase shares of
the Company’s Common Stock as set forth opposite the respective Investor’s name
on the Schedule of Investors for such Closing, or (b) enter into a Registration
Rights Agreement, in substantially the form attached hereto as Exhibit B, with
such Investor.

(c) Initial Closing; Delivery. The initial sale and purchase of the Shares and
the issuance of the Warrants, if applicable, shall take place at the offices of
Paul, Hastings, Janofsky & Walker LLP, located at 3579 Valley Centre Drive, San
Diego, California, 92130, at 3:00 PM California time, on the date of this
Agreement, or at such other time and place as the Company and the Investors
participating in such Initial Closing (as defined below) mutually agree upon
orally or in writing (which time and place are designated as the “Initial
Closing”). At the Initial Closing, the Company will deliver to each of the
Investors

 

- 1 -



--------------------------------------------------------------------------------

participating in such Initial Closing the respective Shares to be purchased by
such Investor at such Initial Closing and the respective Warrant, if any, to be
issued to such Investor at such Initial Closing, against receipt by Company of
the respective purchase price for such Shares as set forth on the Schedule of
Investors under the heading “Initial Closing” by check or wire transfer, or any
combination thereof.

(d) Subsequent Closings; Delivery. At any time, and from time to time, during
the period between the date of the Initial Closing and December 15, 2006, the
Company may sell up to the balance of the Shares not sold at the Initial
Closing, and, if applicable, issue Warrants representing rights to purchase up
to the balance of the Warrant Shares covered by Warrant issued at the Initial
Closing to one or more individuals or entities acceptable to the Company (each,
an “Additional Investor” and collectively, the “Additional Investors”). With
respect to any such subsequent closing (each, a “Subsequent Closing”), the
Company and each Additional Investor agree that: (i) the purchase and sale of
Shares and the issuance of Warrants, if applicable, at such Subsequent Closing
shall be made on the terms and conditions set forth in this Agreement; (ii) the
representations and warranties of the Company set forth in Section 2 hereof (and
the disclosures of the Company set forth in the Schedule of Exceptions attached
hereto as Exhibit C) shall speak only as of the Initial Closing, and the Company
shall have no obligation to update any such representations, warranties or
disclosures; and (iii) the representations and warranties of such Additional
Purchaser in Section 3 hereof shall speak as of such Subsequent Closing.
Notwithstanding anything to the contrary set forth herein, this Agreement,
including, without limitation, the Schedule of Investors, may be amended by the
Company without the consent of any Investor(s) to include any Additional
Investor upon the execution by such Additional Investor of a counterpart
signature page hereto. Upon such execution, such Additional Investor shall be
deemed to be an “Investor” for all purposes under this Agreement. At each
Subsequent Closing, the Company will deliver to each of the Additional Investors
participating in such Subsequent Closing the respective Shares to be purchased
by such Additional Investor at such Subsequent Closing and the respective
Warrant, if any, to be issued to such Investor at such Subsequent Closing,
against receipt by Company of the respective purchase price for such Shares as
set forth on the Schedule of Investors under the heading “Subsequent Closing” by
check or wire transfer, or any combination thereof.

(e) References to “Closing”. For purposes of this Agreement: (i) each of the
Initial Closing and any Subsequent Closing is sometimes referred to as a
“Closing” or collectively as the “Closings”.

2. Representations and Warranties of the Company. Except as set forth (a) on the
Schedule of Exceptions attached hereto as Exhibit C or (b) in the Annual Report
on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and
Proxy Statements of the Company, each as amended and supplemented through the
date hereof, filed by the Company with the Securities and Exchange Commission
(the “SEC”) since November 1, 2005 (the “SEC Documents”), the Company hereby
represents and warrants to each Investor as of the date of the Initial Closing
as follows:

(a) Organization; Good Standing; Qualification. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified and is authorized to transact
business and is in good standing as a foreign corporation in each jurisdiction
in which the failure to so qualify would have a material adverse effect on the
Company’s business, properties or financial condition.

 

- 2 -



--------------------------------------------------------------------------------

(b) Subsidiaries. The Company has no subsidiaries and does not own or control,
directly or indirectly, any interest in any other corporation, partnership,
limited liability company, trust, joint venture, association, or other entity.
The Company is not a participant in any joint venture, partnership, or similar
arrangement.

(c) Corporate Power. The Company has all requisite corporate power and authority
(i) to own and operate its properties and assets and to carry on its business as
presently conducted, (ii) to execute and deliver this Agreement and the
Registration Rights Agreement, (iii) to sell and issue the Shares and the
Warrants and (iv) to carry out and perform the provisions of this Agreement, the
Registration Rights Agreement, and the Warrants.

(d) Authorization. All corporate action on the part of the Company, its
officers, and directors necessary for the authorization, execution and delivery
of this Agreement, the Registration Rights Agreement, the performance of all
obligations of the Company hereunder and thereunder, and the issuance, sale and
delivery of the Shares and the Warrants has been taken or will be taken prior to
the Initial Closing. This Agreement, the Registration Rights Agreement and the
Warrants, when executed and delivered by the Company, will constitute valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(e) Capitalization and Voting Rights.

(i) Authorized Stock. The authorized capital of the Company consists, or will
consist immediately prior to the Closing, of (i) 50,000,000 shares of Common
Stock, par value $0.001 per share (“Common Stock”), 21,197,552 of which shares
are issued and outstanding, and (ii) 10,000,000 shares of Preferred Stock, par
value $0.001 per share, none of which shares are issued and outstanding.

(ii) Other than (i) the Shares and Warrants issued pursuant to this Agreement,
(ii) options and rights to purchase shares of the Company’s Common Stock
pursuant to the Company’s 2005 Stock Plan, (iii) options to purchase shares
pursuant to Stand-Alone Stock Option Agreements between the Company and each of
John T. Hendrick, Jay Lichter and Kevin Sayer, (iv) warrants to purchase shares
issued pursuant to the Common Stock and Warrant Purchase Agreement dated
December 30, 2005, (v) warrants to purchase shares issued pursuant to the Finder
Agreements, dated January 5, 2006, between the Company and VRIM, Inc.,
(vi) warrants to purchase shares issued pursuant to the Finder Agreement, dated
January 5, 2006, between the Company and Phil McConkey, (vii) warrants to
purchase shares issued to former employees of the Company, (viii) warrants to
purchase shares issued pursuant to the Common Stock and Warrant Purchase
Agreement dated March 31, 2006, (ix) warrants to purchase shares issued pursuant
to the Securities Purchase Agreement dated November 21, 2006, and (x) rights and
warrants contemplated by this Agreement, there are no outstanding options,

 

- 3 -



--------------------------------------------------------------------------------

warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company of any of its securities. The
Company is not a party or subject to any agreement or understanding, and, to the
Company’s knowledge, there is no agreement or understanding between any persons
that affects or relates to the voting or giving of written consents with respect
to any security or the voting by a director of the Company.

(f) Valid Issuance of Securities. The Shares and Warrants, each when issued and
paid for as provided in this Agreement, will be duly authorized and validly
issued, fully paid, and nonassessable. The Shares and Warrant Shares have been
or will be, as applicable, duly and validly reserved for issuance and upon
issuance in accordance with this Agreement and Warrant, as applicable, will be
duly authorized and validly issued, fully paid, and nonassessable, and will be
free of any liens, encumbrances, or restrictions on transfer (other than those
created by applicable state and/or federal securities laws).

(g) Offering. Subject in part to the truth and accuracy of the Investors’
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares and the Warrants as contemplated by this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”), and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.

(h) Compliance with Other Instruments. The Company is not in violation or
default of any provision of its charter or bylaws (both as amended to date) or
of any provision of any mortgage, indenture, agreement, instrument or contract
to which it is a party or by which it is bound or, to its knowledge, of any
federal or state judgment, order, writ, decree, statute, rule or regulation
applicable to the Company. The execution, delivery and performance by the
Company of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated hereby and thereby, will not
result in any such violation or be in conflict with or constitute, with or
without the passage of time or giving of notice, either a default under any such
provision or an event that results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to the Company, its business or operations
or any of its assets or properties.

(i) Intellectual Property.

(i) To the knowledge of the Company, the Company owns or possesses sufficient
legal rights to all patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses (software or otherwise), information, processes and
similar proprietary rights (“Intellectual Property”) necessary to the business
of the Company as presently conducted, the lack of which could reasonably be
expected to have a material adverse effect on the Company’s financial condition
or business as now conducted (a “Material Adverse Effect”). Except as disclosed
in the SEC Documents, there are no outstanding options, licenses or agreements
relating to the Intellectual Property, and the Company is not bound by or a
party to any options, licenses or agreements with respect to the Intellectual
Property of any other person or entity. The Company has not received any written
communication alleging that the Company has violated any of the Intellectual

 

- 4 -



--------------------------------------------------------------------------------

Property of any other person or entity, nor is the Company aware of any basis
therefor. The Company is not obligated to make any payments by way of royalties,
fees or otherwise to any owner or licensor of or claimant to any Intellectual
Property with respect to the use thereof in connection with the conduct of its
business as presently conducted.

(ii) The Company is not aware that any of its employees is obligated under any
contract or other agreement, or subject to any judgment, decree or order of any
court or administrative agency, that would materially interfere with the use of
his or her efforts to promote the interests of the Company or that would
conflict with the Company’s business as presently conducted. Neither the
execution nor delivery of this Agreement, nor the carrying on of the Company’s
business by the employees of the Company, nor the conduct of the Company’s
business as presently conducted, will, to the Company’s knowledge, conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which any of such
employees is now obligated. The Company does not believe it is or will be
necessary to use any inventions of any of its employees made prior to their
employment by the Company.

(j) Proprietary Information and Invention Assignment. Each employee of the
Company has executed a confidential information and invention assignment
agreement.

(k) Title to Properties and Assets; Liens. The Company has good and marketable
title to its properties and assets, and has good title to all its leasehold
interests, in each case subject to no material mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) liens for current taxes not yet due and
payable, (ii) liens imposed by law and incurred in the ordinary course of
business for obligations not past due, (iii) liens in respect of pledges or
deposits under workers’ compensation laws or similar legislation, and
(iv) liens, encumbrances and defects in title which do not in any case
materially detract from the value of the property subject thereto or have a
Material Adverse Effect, and which have not arisen otherwise than in the
ordinary course of business. With respect to the property and assets it leases,
the Company is in compliance with such leases in all material respects and, to
its knowledge, holds a valid leasehold interest free of any liens, claims or
encumbrances, subject to clauses (i)-(iv) above.

(l) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
might result, either individually or in the aggregate, in any material adverse
change in the Company’s business, properties or financial condition, or in any
material change in the current equity ownership of the Company, nor, to the
Company’s knowledge is there any reasonable basis therefor. The foregoing
includes, without limitation, any action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers or their obligations under any agreement with their
former employers. The Company is not a party to or, to its knowledge, named in
or subject to any order, writ, injunction, judgment or decree of any court,
government agency or instrumentality. There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company currently
intends to initiate.

 

- 5 -



--------------------------------------------------------------------------------

(m) SEC Documents; Financial Statements. Since January 1, 2005, the Company has
filed all reports required to be filed by it with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”). The Company has made available to the
Investor and its representatives through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company disclosed in the SEC Documents and the related notes (the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such Financial
Statements, or (ii) in the case of unaudited interim statements, to the extent
they may exclude footnotes or may be condensed or summary statements) and,
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). All material agreements that were required to be
filed as exhibits to the SEC Documents under Item 601 of Regulation S-K
(collectively, the “Material Agreements”) to which the Company or any Subsidiary
of the Company is a party, or the property or assets of the Company or any
Subsidiary of the Company are subject, have been filed as exhibits to the SEC
Documents. All Material Agreements are valid and enforceable against the Company
in accordance with their respective terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
(ii) as enforceability may be subject to general principles of equity and except
as rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
The Company has not received a notice of termination nor is the Company
otherwise aware of any threats to terminate any of the Material Agreements.

(n) Obligations to Related Parties. To the Company’s knowledge, no employee,
officer or director of the Company has any direct or indirect ownership interest
in any firm or corporation with which the Company is affiliated or with which
the Company has a business relationship. To the Company’s knowledge, no
employee, officer or director, nor any member of their immediate families, is,
directly or indirectly, interested in any material contract with the Company
(other than such contracts as relate to any such person’s ownership of capital
stock or other securities of the Company).

 

- 6 -



--------------------------------------------------------------------------------

(o) Environmental and Safety Laws. To its knowledge, the Company is not in
violation of any applicable statute, law, or regulation relating to the
environment or occupational health and safety, and to its knowledge, no material
expenditures are or will be required in order to comply with any such existing
statute, law, or regulation.

(p) Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any of the transactions
contemplated hereby.

(q) Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated subsidiaries, is made known to its
chief executive officer and chief financial officer by others within those
entities. The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the end of the period covered by the
most recently filed quarterly or annual periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed quarterly or annual periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.

(r) Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(s) No Material Adverse Change. Since December 31, 2005, except as described or
referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any change in the assets,
business, properties, financial condition or results of operations of the
Company that would reasonably be expected to have a Material Adverse Effect.
Since December 31, 2005, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) the Company has not incurred any
liabilities except in the ordinary course of business.

 

- 7 -



--------------------------------------------------------------------------------

3. Representations, Warranties and Covenants of the Investors. Each Investor
hereby, severally and not jointly, represents, warrants and covenants to the
Company, as of the date of each Closing in which such Investor purchases Shares
from the Company, as follows:

(a) Power; Authorization. Such Investor has all requisite power and authority to
execute and deliver this Agreement. This Agreement, when executed and delivered
by such Investor, will constitute valid and legally binding obligations of such
Investor, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

(b) Purchase Entirely for Own Account. This Agreement is made with such Investor
in reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that such
Investor’s Shares, and if applicable, the Warrant and the Warrant Shares
(collectively, the “Securities”) will be acquired for investment for such
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person with respect to any of the Securities.

(c) Reliance upon Investors’ Representations. Such Investor understands that the
Securities are not registered under the Securities Act on the ground that the
sale provided for in this Agreement and the issuance of the Shares and Warrants
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof, and that the Company’s reliance on such exemption is
predicated on the Investors’ representations set forth herein.

(d) Disclosure of Information. Such Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the Company’s business,
properties, prospects and financial condition and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to such Investor or to which such Investor
had access. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of
such Investor to rely thereon.

(e) Investment Experience; Economic Risk. Such Investor understands that the
Company has a limited financial and operating history and that an investment in
the Company involves substantial risks. Such Investor is experienced in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development to that of the Company and
acknowledges that such Investor is able to fend for himself, herself or itself.
Such Investor has such knowledge and experience in financial and business
matters that such Investor is capable of evaluating the merits and risks of the
investment in the Securities. Such Investor can bear the economic risk of such
Investor’s investment and is able, without impairing such Investor’s financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of such Investor’s investment.

 

- 8 -



--------------------------------------------------------------------------------

(f) Accredited Investor Status. Such Investor represents to the Company that
such Investor is an “accredited investor” within the meaning of Regulation D,
Rule 501, as presently in effect, promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

(g) Residency. In the case of an Investor who is an individual, the state of
such Investor’s residency, or, in the case of an Investor that is a corporation,
partnership or other entity, the state of such Investor’s principal place of
business, is correctly set forth on the Schedule of Investors.

(h) Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such federal securities laws and
applicable regulations such Securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Investor represents that it is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of securities
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the securities, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being effected through a
“broker’s transaction” or in transactions directly with a “market maker” and the
number of shares being sold during any three-month period not exceeding
specified limitations.

(i) Brokers or Finders. The Company has not, and will not, incur, directly or
indirectly, as a result of any action taken by such Investor, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

(j) Tax Liability. Such Investor has reviewed with its own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Such Investor relies solely on such
advisors and not on any statements or representations of the Company, the
Company’s counsel, or any of the Company’s agents. Such Investor understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment or the transactions contemplated
by this Agreement.

(k) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until (X) there
is then in effect a registration statement under the Securities Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement or (Y) such Investor shall have notified the Company of
the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, such Investor shall have furnished the
Company with an opinion of counsel, reasonably satisfactory

 

- 9 -



--------------------------------------------------------------------------------

to the Company, that such disposition will be exempt from registration under the
Securities Act. Notwithstanding the foregoing, no such registration statement or
opinion of counsel shall be necessary for a transfer by such Investor (i) to a
fund, partnership, limited liability company or other entity that is affiliated
with such transferring Investor, (ii) to a partner or member (or retired partner
or member) of such transferring Investor, or to the estate of any such partner
or member (or retired partner or member), (iii) to such transferring Investor’s
spouse, siblings, lineal descendants or ancestors by gift, will or intestate
succession or (iv) in compliance with Rule 144(k) (or any successor provision)
of the Securities Act so long as the Company is furnished with satisfactory
evidence of compliance with such rule; provided, however, that, in the case of
(i), (ii) or (iii), the transferee agrees in writing to be subject to the terms
hereof to the same extent as if he or she were an original Investor hereunder.

(l) Legends. Such Investor understands and agrees that the certificates
evidencing the Securities shall bear the following legend (in addition to any
legend required under applicable state securities laws):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

4. Conditions to Closings.

(a) Conditions to Initial Closing of the Investors. The obligations of each
Investor under Section 1 of this Agreement are subject to the fulfillment on or
before the Initial Closing of each of the following conditions, the waiver of
which shall not be effective against any Investor who does not consent in
writing thereto:

(i) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects as of the Initial Closing, with the same effect as if made on and as of
the Initial Closing.

(ii) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing shall have
been performed or complied with in all material respects.

(iii) Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer, sale and issuance of the Shares and the
Warrants.

(iv) Registration Rights Agreement. The Company and the Investors, as
applicable, shall have executed and delivered the Registration Rights Agreement.

 

- 10 -



--------------------------------------------------------------------------------

(b) Conditions to Closings of the Company. The obligations of the Company to
each Investor under this Agreement are subject to fulfillment on or before each
applicable Closing of each of the following conditions by that Investor:

(i) Representations. The representations and warranties made by each Investor in
Section 3 shall be true and correct as of such Closing, with the same effect as
if made on and as of such Closing.

(ii) Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer, sale and issuance of the Shares and the
Warrants.

(iii) Registration Rights Agreement. The Company and the Investors, as
applicable, shall have executed and delivered the Registration Rights Agreement.

5. Miscellaneous.

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA AS APPLIED TO AGREEMENTS ENTERED INTO
AMONG CALIFORNIA RESIDENTS TO BE PERFORMED ENTIRELY WITHIN CALIFORNIA, WITHOUT
REGARD TO CONFLICT OF LAWS RULES.

(b) Entire Agreement. This Agreement, including the exhibits attached hereto,
and the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and thereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations, or covenants except as specifically
set forth herein or therein.

(c) Amendments; Waivers. With the written consent of the Company and the
Investors holding at least a majority of the then outstanding Shares issued
pursuant to this Agreement, the rights and obligations of the Company and the
Investors may be waived, amended or modified (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Upon the effectuation of each such
waiver, amendment or modification, the Company shall promptly give written
notice thereof to the Investors who have not previously consented thereto in
writing. Neither this Agreement nor any provisions hereof may be waived, amended
or modified orally, but only by a signed statement in writing.

(d) Successors and Assigns. Except as otherwise expressly provided in this
Agreement or the Warrants, the provisions of this Agreement and the Warrants
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the parties hereto.

 

- 11 -



--------------------------------------------------------------------------------

(e) Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be delivered personally by hand or by
courier, mailed by United States first-class mail, postage prepaid, sent by
facsimile or sent by electronic mail directed:

(i) if to an Investor, at such Investor’s address, facsimile number or
electronic mail address set forth on the Schedule of Investors or on such
Investor’s signature page to this Agreement, or at such other address, facsimile
number or electronic mail address as such Investor may designate by ten
(10) days’ advance written notice to the Company; or

(ii) if to the Company, to its address, facsimile number or electronic mail
address set forth on its signature page to this Agreement and directed to the
attention of the President, or at such other address, facsimile number or
electronic mail address as the Company may designate by ten (10) days’ advance
written notice to each Investor.

All such notices and other communications shall be deemed given upon personal
delivery, on the date of mailing, upon confirmation of facsimile transfer or
upon confirmation of electronic mail delivery. With respect to any notice given
by the Company under any provision of the Nevada Revised Statutes or the
Company’s charter or bylaws, each Investor agrees that such notice may given by
facsimile or by electronic mail.

(f) Expenses. The Company and the Investor shall each pay their own expenses in
connection with the transactions contemplated by this Agreement.

(g) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one instrument.

(i) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

[Remainder of page intentionally left blank.]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.

 

“Company” Akesis Pharmaceuticals, Inc. By:   /s/ Jay Lichter   Jay Lichter  
President and Chief Executive Officer

AKESIS PHARMACEUTICALS, INC.

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.

 

    “Investor” If an Individual:                    Signature              Print
Name       Address:                   Telephone:          Facsimile:         
E-mail:     

Pursuant to Section 1(b) of the Agreement, I elect to (CHECK ONE):

 

  ¨ Receive a Warrant to purchase shares of the Company’s Common Stock.

 

  ¨ Enter into the Registration Rights Agreement.

AKESIS PHARMACEUTICALS, INC.

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Investors

 

Investor Name and Address

   Shares
Purchased    Purchase Price
of Shares    Warrant Common
Stock Coverage
(If Applicable)

Gemini Master Fund, Ltd.

c/o Gemini Strategies, LLC

12220 El Camino Real, Suite 400

San Diego, CA 92130

   833,333    $ 500,000    125,000

Steven J. Hamerslag

P.O. Box 730

17501 Via de Fortuna

Rancho Santa Fe, CA 92067

   416,666    $ 250,000    62,500

Phil McConkey

1599 Coast Walk

La Jolla, CA 92037

   83,333    $ 50,000    12,500

Andrew A. Young

P.O. Box 9690

16625 Via Lago Azul

Rancho Santa Fe, CA 92067

   50,000    $ 30,000    7,500                 

Totals:

   1,383,332    $ 830,000.00    207,500                 